         Case: 20-10424-BAH Doc #: 47 Filed: 09/30/20 Desc: Telephonic Hearing Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                              District of New Hampshire
                                                   55 Pleasant Street
                                                       Room 200
                                              Concord, NH 03301−3941


In re:                                                                         Bk. No. 20−10424−BAH
                                                                               Chapter 13
Theresa Pearson
     Debtor




                                      NOTICE OF TELEPHONIC HEARING


Pursuant to the Court's Eleventh General Order dated September 14, 2020 (which can be found on the Court's website
at www.nhb.uscourts.gov), the hearing scheduled for October 23, 2020 at 9:00 a.m. in the above referenced case
will be telephonic. Attorneys wishing to listen to or participate in the hearing shall utilize the services of CourtCall.
All others interested in listening to or participating in the hearing must contact the courtroom deputy at
603−222−2644 to receive instructions on how to do so.



Date: September 30, 2020                                                       Bonnie L. McAlary
                                                                               Clerk of Court
                                                                               By: /s/ P. Ptak
                                                                               Deputy Clerk

Form ntctelehrg−201
